Case 2:20-cr-00625-JAK Document 7 Filed 01/25/21 Page1lof1 Page ID #:32

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CRIMINAL MINUTES - ARRAIGNMENT
Case Number: 2:20-CR-00625 Recorder: Miriam Baird Date: 01/25/2021

Present: The Honorable Paul L. Abrams, U.S. Magistrate Judge

 

 

 

 

Court Clerk: Christianna Howard Assistant U.S. Attorney: Lynda Lao
\United States of America v. ||Attorney Present for Defendant(s) \|Language ||Interpreter
KYLE CONLEY PETER SEBASTIAN
BOND-PRESENT RETAINED

 

 

 

 

 

 

 

 

 

 

 

 

PROCEEDINGS: ARRAIGNMENT OF DEFENDANT(S) AND ASSIGNMENT OF CASE .
Defendant is arraigned and states true name is the name on the charging document.

Defendant is given a copy of the Information acknowledges having been read or having received a copy of the
Information and waives the reading thereof .

Waiver of Indictment submitted, accepted by the court and filed.

This case is assigned to the calendar of District Judge John A. Kronstadt.
Counsel are ordered to contact clerk regarding setting a date for guilty plea.

Counsel are directed to contact the Judge's CRD: Teresa Jackson at ( 213 ) 894-2156 to set dates for the guilty
plea and all further proceedings.

First Appearance/Appointment of Counsel: 00 : 00
PIA: 00: 05
Initials of Deputy Clerk: CH by TRB

 

I
CR-85 (09/12) CRIMINAL MINUTES - ARRAIGNMENT Page 1 of 1
